 

LAW OFFICE OF

ARTHUR HEITZER
Suite 1416
633 West Wisconsin Avenue
Milwaukee, Wisconsin 53203-1918

Arthur Heitzer Telephone (414) 273-1040

Brenda Lewison . F avsimile (414) 273-4859

Via email only

July 31, 2020

Attorneys Ronald Stadler and Jonathan Sacks

Jackson Lewis PC

330 E. Kilbourn Ave., Suite 560

Milwaukee, WI 53202-3144
RE; — Jonette Arms v. Milwaukee County

Eastern District of Wisconsin Case No. 18-cv-1835
Discovery deficiencies

Dear Attorneys Stadler and Sacks:

Please consider this letter in regards to certain deficiencies in the Defendant’s responses

to Plaintiff's First requests for production of documents. I have written this as a brief in

order to expedite filing motions to compel, if necessary,

1, THE COUNTY ENGAGED IN OBFUSCATION IN REFUSING TO IDENTIFY
THE DOCUMENTS IT CLAIMED RESPONDED TO THE REQUESTS FOR
PRODUCTION OF DOCUMENTS.

The County failed to meet the requirements of the Federal Rules of Civil
Procedure related to properly answered requests for production of documents. FRCP
Rule 34(b)(2)(E)(i) requires that a party must produce documents in responses to requests
for production “as they are kept in the usual courts of business” (i.e. the originals), or else
the party must “organize and label them to correspond to the categories in the request.”
The County’s disclosures contain Bates-stamps. The County could easily have identified

which documents responded to which requests, but failed to do so, thereby failing to

answer the requests.

  
 

   

EXHIBIT

i =>

A cou

 
    

Case 2:18-cv-01835-WED Filed 08/21/20 Page 1of12 Docu

 
 

 
 

Attorneys Ronald Stadler and Jonathan Sacks
July 31, 2020
Page 2
In order to properly respond to the requests for production of documents, the
County must identify which documents respond to which requests. It must do so

promptly, as some of the documents will likely be used for upcoming depositions.

I, THE COUNTY HAS ENGAGED IN OBSTRUCTION AND OBFUSCATION
IN CLAIMING THAT REQUESTS WERE OVERBROAD AND VAGUE.

The County has claimed that Arms’s Request No. 4 (Produce ali documents and
electronically stored information that relates to any and all defenses and affirmative
defenses in the above-captioned matter) is overbroad and vague because it does not
specify which defense or affirmative defense is the subject of the request. These
objections cannot be taken seriously, as this request merely re-states the requirements for
initial disclosures contained at Fed. R. Civ. Pro, 26(a)(1)(A)(ii).

As a general matter, the County made boilerplate objections to the vast majority
of the interrogatories and requests for production of documents. Courts have expressed
the increasing disfavor with which courts view obstructionism and obfuscation by the use
of boilerplate objections by counsel in discovery responses, In State of Arizona, Civil
Rights Division v. Asarco, Case No. 08-441] (Excerpt of trial transcript dated April 13,
2011), Judge Mark W. Bemett from the Northern District of lowa, sitting by designation
in the District of Arizona, apparently sua sponte, told the Quarles & Brady attorneys as
follows:

Well, ’ve looked at your answers to --- your interrogatory answers

to number 44, And if your firm ever files answer like that in a case that I

have — and it still may — and this is a case I have - I guarantee you your

partnership carnings are going to go down per partner. ...

And let me tell you, I mean, I’m beyond offended by it, and I'll tell
you why. Your general objections are obstructionist, frivolous, lack any

basis in law or fact, and are — actually have been barred by every circuit
that has ever ruled on the question, including the Ninth Circuit.

2
Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 2 of 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks
July 31, 2020
Page 3

So if I ever see general objections, you object because it’s
attorney-client privilege, you object because it’s overbroad and vague and
ambiguous, unduly burdensome and oppress — you know you have every
boilerplate objection in these answers to interrogatories, And there’s
absolutely nothing objectionable about the interrogatories asked in this

document.
And every circuit has held that if you make an objection based on

the fact that they’re vague or overbroad, you have a duty to specifically

point out why they’re vague or overbroad and you don’t do that.
. And I guarantee you ~ you have my personal guarantee ~- if I ever

see anything like this in a case because your firm has had cases before me,

there will be eye-popping sanctions that reduce your partnership income.

You have my personal guarantee.

Id, pp. 2-3; see Jarvey, 61 Drake Law Rev. 913, 933, fn.144. Judge Bennett goes
on to identity a published case on the topic. See St. Paul Reinsurance Co. v. Commercial
Financial Corp., 198 F.R.D. 508 (N.D. Iowa 2000). In this case, Judge Bennett, also sua
sponte, made some blistering remarks regarding the extent to which circuits have been
quite clear in denouncing general objections, especially generally objections which are
obstructionist, boilerplate, and frivolous. He specifically notes that to use such
obstructionist objections to avoid answering discovery constitutes abusive discovery
tactics,

In a subsequent case, Judge Bennett decried boilerplate objections and ended his
decision regarding a motion to compel as follows: NO MORE WARNINGS. IN THE
FUTURE, USING “BOILERPLATE” OBJECTIONS TO DISCOVERY IN ANY CASE
BEFORE ME PLACES COUNSEL AND THEIR CLIENTS AT RISK FOR
SUBSTANTIAL SANCTIONS. Liguria Foods v. Griffith Laboratories, Case No. C-14-
3041 (N.D, Iowa, 3/14/2017) (emphasis in original).

Even in Wisconsin, there is a relatively recent decision on discovery sanctions by
Judge Stadimueller, of the Eastern District of Wisconsin, in Baldus, et al. v. Members of

3
Case 2:18-cv-01835-WED Filed 08/21/20 Page 3o0f 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 4

the Government Accountability Board, et al., Case No. 11-CV-562 (E.D. Wis., 1/3/2012)
(the redistricting plan). After three appearances before Judge Stadtmueller and his
colleagues regarding discovery deficiencies, the court finally lost patience with defense
counsel’s discovery tactics and ordered sanctions against Michael, Best & Friedrich and
its individual attorneys.

Finally, Fed. R. Civ. Pro, 34(b)(2)(C) requires that the County must state what
documents are being withheld because of the objection. Failure to do so risks sanctions
in the form of waiver of all objections except privilege. Fischer v. Forest, et al., 2017
WL 773694 (SDNY., 2/28/2017). The County should either provide the documents or
risk the sanction of being prohibited from using the documents or discussing their content
(including the topics raised in the documents).

Il. |THE COUNTY HAS REFUSED TO PROVIDE DOCUMENTS RELATED TO
SIMILAR ACTS EVIDENCE.

Arms requested documents to prove the length of time that Jim Keegan, Maria
Ledger, Brian Dranzik, Geri Lyday, and Candice Richards’ were TACHed into their
positions as Interim Directors of various County agencies, and documents related to why
they were not appointed to positions as Directors. See Requests Nos. 7-16. For Requests
7,9, 11, 13, and 15, the County again objected that these requests were “vague,
neediessly overbroad and unlikely to lead to the discovery of admissible information.”
The County then proceeded to supply “at least one category of document which

demonstrates the timing and length of the TAHC of this individual” for each of the

 

'“Candice” should be “Candace.”

4
Case 2:18-cv-01835-WED Filed 08/21/20 Page 4o0f 12 Document 30-4

 
 

Attomeys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 5

Interim Directors identified, without stating where that “one category” of document was
in the responses, in violation of the Federal Rules of Civil Procedure (see above).

As noted above, courts disapprove of such boilerplate objections to a request
being “overbroad” or “vague” without explanation. As for whether the information
requested in Requests Nos. 7, 9, 11, 13, and 15 are reasonably calculated to lead to
discoverable information, Defendant just issued discovery requests which asks “If you
contend that the setting of your salary when originally TACHCed as the acting director of
the Department of aging was discriminatory, provide the factual basis for such
contention.” The Requests Nos. 7, 9, 11, 13, and 15 are reasonably calculated to provide
evidence that might support (or refute) such a contention. If the evidence would support
the contention, it is obviously admissible evidence, either in support of its own claim or
because it is similar acts evidence.

Furthermore, Requests Nos. 8, 10, 12, 14, and 16 are designed to elicit
comparator and similar acts evidence. If there are documents which show why these
individuals were not appointed to Director positions, they should be provided.

Comparator evidence is not as limited as the County would like it to be. In
Shelley v. Geren, Case No, 10-35014 (9th Cir. 1/12/2012), is a failure-to-hire/promote
age discrimination case. It shows that, contrary to the County’s position, the comparator
data is not limited to simply the person who did not get the job (here, Arms) and the
person who did get the job (here, Davis). Bobo v. United Parcel Service, Case No. 09-
6348 (6th Cir. 1/9/2012), is a discrimination and retaliation case based on the plaintiff’ s
discharge, brought pursuant to the Uniformed Services Employment and Reemployment

Rights Act (USERRA) and pursuant to 42 U.S.C. § 1981, Title VII and the Tennessee

5
Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 5of12 Document 30-4

 
 

Attomeys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 6

Human Rights Act (THRA). It shows that comparator evidence should not be strictly
limited to employees with an exact correlation between the plaintiff and others similarly
situated; indeed, the court of appeals reversed summary judgment because the circuit
court had denied plaintiffs motion to compel evidence related to similarly situated
employees based on an overly restrictive interpretation of caselaw regarding which
employees were similarly situated. Finally, Coleman v. Donahoe, 667 F.3d 835 (7th Cir.
1/6/2012), is a race and retaliation case which examines who are “similarly situated”
employees. The Seventh Circuit’s decision is primarily concerned with how to determine
just how alike must comparators be in order to be considered similarly situated, and what
effect evidence of similarly situated employees may have on a determination regarding
whether the employer’s alleged reason for a discharge might be pretextual. The Seventh
Circuit emphasized that it was reiterating that the “similarly-situated inquiry is flexible,
common-sense, and factual.” Jd. at 841. The analysis asks “‘essentially, are there enough
common features between the individuals to allow a meaningful comparison?” Jd.
(citations omitted.)

, Arms submits that the information she has requested could reasonably lead to
information regarding employees and applicants for agency Director positions with the
County who have enough common features with her to allow a meaningful comparison,
for the reasons cited above. Furthermore, while arguemnts regarding whether an
employee is a proper comparator may be appropriate at summary judgment, such
arguments are not appropriate bases for objection to discovery requests.

Besides, even if the information requested does not result in the development of

additional comparators, the information may provide evidence of other similar acts of

6
Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 6 of 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 7

discrimination, clearly admissible in discrimination cases. See, e.g,, Hunter v. Altis-

Chalmers Corp., 797 F.2d 1417, 1423-24 (7th Cir. 1986) (upholding district court's

admission of evidence of harassment of other workers to show that employer condoned

racial harassment). Also see Becker v. ARCO, 207 F.3d 176, 194 fn. 8 (3" Cir. 2000) |

(collecting cases). Thus, if there are other instances where employees who are not

members of Arms’s protected classes are preferred over employees who are in her

protected classes, this would constitute persuasive evidence of discrimination,

The County’s contention that Ms. Arms is pursuing some sort of pattern and
practice claim is misplaced. The County should provide the requested information or
face sanctions.

IH. THE COUNTY’S REFUSAL TO PROVIDE INFORMATION REGARDING
RECRUITMENT OF COUNTY DIRECTORS SUGGESTS THAT IT IS .
HIDING INFORMATION THAT WOULD BE HARMFUL TO ITS CASE.

In Requests Nos, 17 and 20, Arms requested information on how the County
filled positions on permanent directors. Based on the limited information available, it
appears that, a “nationwide” search for a replacement Director is unusual for the County,
If there is any such common practice by the County, it should not be hard for the County
to provide copies of advertisements, candidates lists and application materials. After all,
the County is required to maintain such records for at least a year, and if the county
destroyed such records after February 3, 2016, the most likely conclusion is that the
County engaged in spoliation.

If there was no such common practice by the County to conduct a nationwide

search related to recruitment of Directors, its failure to follow its normal procedures can

constitute evidence of pretext. Rudin v. Lincoln Land Community College, 420 F.3d 712,

7
Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 7 of 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 8

727 (7th Cir., 2005) citing Giacoletto vy. Amax Zine Co., 954 F.2d 424, 427 (7th Cir.,
1992),

As for a spreadsheet indicating certain information about various individuals
appointed to positions as Directors, the County has again failed to identify where in the
documents provided the alleged spreadsheet is, in violation of FRCP Rule 34(b)(2)(E)(i).
The requested information should be provided and, in the event that the County takes the
_ position that it has been provided, the County should identify where it was provided.

IV. THE COUNTY’S FAILURE TO PROVIDE DOCUMENTS THAT ARE

SUBJECT TO WISCONSIN’S OPEN RECORDS LAW AGAIN SUGGESTS
THAT IT IS HIDING INFORMATION THAT WOULD BE HARMFUL TO ITS

CASE.

Request No. 23 asks for information which would show how the County
Executive treated other cabinet niembers, which could be valuable comparator or similar
acts evidence, The documents are clearly records under Wisconsin’s Open Records Law.
See https://www.doj.state. wi.us/sites/default/files/office-open-
government/Resources/PRL-GUIDE.pdf, at pp. 2-6 (definition of what is and is not a
record subject to the law).

Request No. 33 asked for the Department on Aging organization charts for the:
period from April 2010 to the present. These should be fairly easy to obtain, but even if
they are not, the County should at least provide the documents for which there was no
objection, Fed. R. Civ. Pro. 34 (b)(2)(C).

Vv. THE COUNTY’S RESPONSES ARE SOMETIMES INCOMPLETE.
The response to Interrogatory No, 2 refers to why Ms. Arms was not selected to

be the Director of the Department on Aging after the nationwide search and the

8
Case 2:18-cv-01835-WED Filed 08/21/20 Page 8 of 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks
July 31, 2020
Page 9
subsequent interview process, but it does not address why Ms. Arms was not selected to
be the Director without a nationwide search. The County must provide a non-
discriminatory reason as to why Ms. Arms was not selected through a non-competitive
process,

Request No. 27 asks for letters of reference for Holly Davis, Jordan Luhr, Jonette
Arms and Colleen Peebles, Ms. Arms submitted numerous letters of reference, but they
were not provided in the responses to the request. It is only logical to conclude that the
other applicants also submitted letters of reference, and that the County also failed to
provide those letters,

Request No. 31 asked for the authentic voice recordings of the Commission on
Aging meetings. They were not provided or, if they were, the County failed to identify
where in the responses they provided the recordings.

To the extent that the County documents or recordings responsive to Requests
Nos. 27 and 31, it should provide the documents or recordings. If the County maintains
that it has already provided the documents or recordings, it should identify where and
when it provided the documents or recordings,
VE PERSONNEL FILES ARE DISCOVERABLE

The County has refused to provide any personnel files other than the personnel
file of Holiy Davis. Again, these files are public records subject to Wisconsin’s Open
Records Law. See https://Awww.doj.state.wi.us/sites/default/files/office-open-
government/Resources/PRL-GUIDE. pdf at pp. 44-45,

In discrimination actions, employee personnel files maintained by defendant

employers are clearly discoverable, See Ollie, et al., v. Highland School District Number

9
Case 2:18-cv-01835-WED Filed 08/21/20 Page 9 of 12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks
July 31, 2020
Page 10

203, 50 Wn. App. 639, 749 P.2d 757 (Ct. App. 1988) (trial verdict reversed for abuse of
discretion where court denied employee-plaintiff's motion to compel production of
personnel records); Mortgage Recruiters, Inc. v. lst Metro. Mortg. Co., 2003 U.S. Dist.
LEXIS 10145 (N.D, Ill.) (defendant was ordered to ship personnel records from Macon,
Ga., to Chicago; sanctions imposed for defendant’s failure to comply with court’s order),
The issue was thoroughly examined in Jones v. Hamilton County Sheriff's Dep't, as

follows:

Defendants’ privacy concerns in its employment records are well-founded.
However, Jones may discover the requested personnel files of similarly
situated employees Tidwell, Young, and Graham. "Personnel files contain
highly relevant information" that would "greatly assist" a plaintiff in
conducting discovery. Spina v. Forest Preserve of Cook County, 2001
U.S. Dist. LEXIS 19146, 2001 WL 1491524, *3 (N.D. Ill. 2001). This was
demonstrated recently in Tomanovich v. Glen, 2002 U.S. Dist. LEXIS
14885, 2002 WL 1858795 (S.D, Ind. 2002). In that case, plaintiff
requested the personnel files of individuals similarly situated to her. In
granting plaintiff's motion to compel, the Court held that the "production
of these requested personnel files will[] assist Tomanovich in establishing
a prima facie case of race, national origin, and age discrimination since
she must show that similarly situated employees outside her protected
class received more favorable treatment in compensation, promotion,
disciplinary action, and termination, and will likely include relevant
information such as age and tast known address." 2002 U.S. Dist. LEXIS
14885, Id. at *7. However, the Court permitted the defendant to redact any
social security numbers that may appear in documents, Jd. See also EEOC
v. Staffing Network, L.L.C., 2002 U.S. Dist. LEXIS 21318, 2002 WL
31473840, *5 (N.D. Ill. 2002) ("privacy concerns notwithstanding,
personnel files may be discoverable under certain circumstances.");
Wright vy. Hollywood Casinos, 2002 U.S. Dist. LEXIS 8486, 2002 WL
989457, *2 (N.D. Ill. 2002) (plaintiff entitled to personnel files of
employees who held the same job as plaintiff); Chavez v. DaimlerChrysler
Corp., 206 F.R.D, 615, 622 (S.D. Ind. 2002) (the information contained in
personnel files of similarly situated individuals may assist plaintiff in
establishing his disparate treatment claims); Coughlin v. Lee, 946 F.2d
1152, 1159 (Sth Cir, 1991) ("In Title VII litigation, in which plaintiffs are
similarly required to demonstrate pretext, courts have customarily allowed
a wide discovery of personnel files.").

10
Case 2:18-cv-01835-WED Filed 08/21/20 Page 10 0f 12 Document 30-4

 

 
 

Attorneys Ronald Stadler and Jonathan Sacks
July 31, 2020
Page 11

The Court also finds that Jones can discover the personnel files of the
individually-named Defendants, each of whom allegedly played a role in
Jones' termination. The discovery of personnel files of supervisory
employees was discussed in Sykes v, Target Stores, 2002 U.S. Dist.
LEXIS 6627, 2002 WI 554505 (N.D. Ill. 2002). There, plaintiff sought
the personnel files of individuals involved in the decision not to promote
him. Plaintiff claimed entitlement to these documents because this
"information may lead to admissible evidence regarding instances where
Target discriminated against other individuals." 2002 U.S. Dist. LEXIS
6627, Id. at *3. The court agreed, "Evidence of general patterns of
discrimination is discoverable in disparate treatment cases ... [Plaintiffs]
request for supervisor personnel files is reasonably calculated to lead to
the discovery of prior complaints of discrimination against Target.” 2002
U.S. Dist. LEXIS 6627, Id. at *4. See also Spina v. Forest Preserve of
Cook County, 2001 U.S. Dist. LEXIS 19146, 2001 WL 1491524, *3 (NLD.
II]. 2001) (court ordered production of personnel files of individual
defendants and of females who complained of sexual harassment and/or
discrimination); Revelle v. Trigg, 1999 U.S. Dist. LEXTS 890, 1999 WL
80283, *3 (E.D. Pa, 1999) ("discovery of supervisory evaluations and
other materials in police personnel files is often permitted, despite a

_. concern that supervisors be.allowed to discipline and evaluate their
subordinates candidly, because these documents may, in many cases, be
the best available evidence of the knowledge and siate of mind of the
supervisory officials."), Again, Defendants may redact any social security
numbers that appear on any documents.

Jones v. Hamilton County Sheriff's Dep't, 2003 U.S. Dist. LEXIS 10100
(D. Ind., 2003).

Indeed, even the U.S. Supreme Court has acknowledged that employees are
entitled to “broad access to an employer’s records.” Wards Cove Packing Co. y, Antonio,
490 U.S. 642, 657 (1989).

In the case at bar, the records requested relate to individuals already identified as
potential witness, comparables, or individuals about whom Arms may be able to develop
similar acts evidence. There may be disparaging information in the personne! files which
could be used to undermine the veracity of a witness. There may also be information

which would indicate that other employees have made complaints about being subjected

11
Case 2:18-cv-01835-WED Filed 08/21/20 Page 110f12 Document 30-4

 
 

Attorneys Ronald Stadler and Jonathan Sacks

July 31, 2020

Page 2

to dlegal discrimination in the selection process for the job they held or hold.
Furthermore, counsel for Ms. Arms has offered to review the files at the offices of the
County’s counsel, and to identify which documents, if any, should be provided from
specific files. She has specifically requested that the County nor provide the entire files
for each individual identified. The County has no grounds for denying the request.
Thank you for speaking with me today so that I could give you an overview of the
discovery deficiencies I see in the County’s responses to Ms. Arms’s discovery requests.
I sincerely hope that we are able to resolve our differences regarding what the County is
required to provide. Once you have had an opportunity to review this letter and the

County’s responses, we may want to conduct another meet and confer appointment to
discuss these issues at more length.

Sincerely,

s/ Brenda Lewison
Brenda Lewison

cc: Jonette Arms (via email only)

12
Case 2:18-cv-01835-WED Filed 08/21/20 Page 12 of 12 Document 30-4

 
